 

EMR Technology Solutions, Inc. - 10-K [emr-10k_123116.htm]

EXHIBIT 10.2

 



PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”) is made effective as of January 1,
2017, by and between EMR Technology Solutions, Inc., a Nevada corporation with
principal offices located at 90 Washington Valley Road, Bedminster, New Jersey
07921 (hereinafter referred to as “Buyer”), and Dr. Joseph J. Memminger III, an
individual residing at 714 Casey Key Road, Nokomis, FL 34275 (“Memminger” or
“Seller”), and Digital Medical Solutions, Inc., a Florida Corporation, whose
address is 714 Casey Key Road, Nokomis, FL 34275 (“DMSI”).

 

RECITALS

 

WHEREAS, Memminger is the owner of all of the issued and outstanding capital
stock of DMSI (the “Capital Stock”); and

 

WHEREAS, the Buyer desires to purchase, and Seller is willing to sell, all of
the Capital Stock on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties as hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

1.   Definitions and Index of Defined Terms

 

(a)          Capitalized Terms. Capitalized terms used in this Agreement, and
not otherwise defined shall, and unless expressly stated otherwise, have the
meanings specified in this Section 1.1. The single shall include the plural, and
the masculine shall include the feminine and neuter, and vice versa.

 

(b)          Index of Defined Terms.

 

(i)“Adjusted EBITDA” is defined as adjusting, by addition to the audited EBITDA,
those Seller expenses associated with the current shareholder of DMSI, mutually
agreed to by the Seller and Buyer (i.e. Owner Salary and Owner Health
Insurance).

 

(ii)“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including with correlative
meanings, the terms “controlling”, “controlled by”, and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
that Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

DMSI Purchase Agreement (Execution)

 

 

 

 

(iii)“Assets” means all of the assets of DMSI as of the Closing Date, including,
without limitation, the following:

 

(1)the business of DMSI as a going concern (the “Business”), the goodwill
pertaining thereto, and all right, title and interest in and to the name “DMSI”,
“Digital Medical Solutions” and all other fictitious names, trade names,
trademarks, service marks, and logos used by Seller, and all internet websites,
and internet domains owned by Seller;

 

(2)all items of inventory owned by DMSI including, without limitation, all raw
materials, work-in-progress and finished products of Seller;

 

(3)all vehicles, machinery, equipment, furniture, fixtures, computers and other
office equipment, and supplies of DMSI, including containers, packaging and
shipping material, tools and spare parts and other similar tangible personal
property owned by Seller;

 

(4)all Intellectual Property Rights (as defined below);

 

(5)all books and records of DMSI (including corporate and tax records) including
all in-house mailing lists, other customer and supplier lists, trade
correspondence, production and purchase records, promotional literature, data
storage tapes and computer disks, computer software, order forms, accounts
payable records (including invoices, correspondence and all related documents),
accounts receivable ledgers, and all documents relating to uncollected invoices;

 

(6)all contracts, agreements (including, without limitation, any confidentiality
and non-disclosure agreements between DMSI and its employees) and purchase and
sale orders for goods and services; all corporate opportunities under discussion
and related to the Business, including any documentation related thereto;

 

(7)all cash, cash equivalent items, deposit accounts, investments, lease
security, utility and other deposits and trade receivables of DMSI, and all
advance payments, prepaid items, rights to offset and credits of DMSI of all
kinds, it being understood that an amount equal to the cash of DMSI as of the
close of business on December 31, 2016, and any bank account(s) in the name of,
controlled by or used by DMSI, shall be excluded from the Assets being
transferred to Buyer at Closing and remain with Seller;

 

(8)all tangible personal property owned by DMSI which is not specifically
included in, or specifically excluded by, the foregoing subsections (1) through
(7);

 

DMSI Purchase Agreement

 

2 

 

 

(9)all real property owned or leased by DMSI, together with all fixtures
attached thereto;

 

(10)all rights under or pursuant to all warranties, representations and
guarantees made by suppliers in connection with the Assets, and all claims,
causes of action, rights of recovery and rights of set-off of any kind against
any person or entity relating to the Assets or the Business;

 

(11)all right and title to any software and/or intellectual property owned
and/or used by DMSI in the Business, including but not limited to software and
intellectual property licensed to DMSI by Curtlan Development LLC; and

 

(12)any and all other assets, properties and rights of DMSI, including those
reflected as such under Assets on the Financial Statements provided to Buyer,
with such additions thereto and deletions therefrom as have occurred or shall
occur in the ordinary course of business between the date of the said Financial
Statements and the Closing Date.

 

(iv)“Closing” has the meaning set forth in Section 3 of this Agreement.

 

(v)“Closing Date” has the meaning set forth in Section 3 of this Agreement.

 

(vi)“Commitments” shall mean all agreements, indentures, mortgages, plans,
policies, arrangements, and other instruments, including all amendments thereto
(or, where they are verbal, written summaries of the material terms thereof),
fixed or contingent, required to be disclosed on Schedule 5(q).

 

(vii)“Curtlan” shall mean Curtlan Development, LLC, a Florida limited liability
company owned by the Seller.

 

(viii)“Employee Benefit Plans” has the meaning set forth in Section 5(y) of this
Agreement.

 

(ix)“Environmental Claim” shall mean any written demand, claim, governmental
notice or threat of litigation, or the actual institution of any action, suit or
proceeding, which asserts that an Environmental Condition constitutes a
violation of any statute, ordinance, regulation, or other governmental
requirement relating to the emission, discharge, or release of any Hazardous
Substance into the environment or the generation, treatment, storage,
transportation, or disposal of any Hazardous Substance, prior to the Closing
Date, in each case in contravention of any applicable laws or regulations.

 

DMSI Purchase Agreement

 

3 

 

 

(x)“Environmental Condition” shall mean the presence on any real property,
during the period from the date that such real property was first owned, leased
or used by Seller to the Closing Date, in surface water, ground water, drinking
water supply, land surface, subsurface strata or ambient air, of any Hazardous
Substance arising out of or otherwise related to the operations or other
activities of DMSI, conducted or undertaken prior to the Closing Date, and in
each case in contravention of any applicable laws or regulations.

 

(xi)“Equipment” has the meaning set forth in Section 5(o) of this Agreement.

 

(xii)“EBITDA” shall mean DMSI’s combined annualized earnings before interest,
income taxes, depreciation, and amortization for the period specified by the
paragraph in which such term is used.

 

(xiii)“Financial Statements” has the meaning set forth in Section 5(j) of this
Agreement.

 

(xiv)“GAAP” shall mean generally accepted accounting principles as used in the
United States and applied on a consistent basis both as to classification of
items and amounts.

 

(xv)“Hazardous Substance” shall mean any substance defined in the manner set
forth in Section 101(14) of the U.S. Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended, as applicable on
the Closing Date, and shall include any additional substances designated under
Section 102(a) thereof prior to the Closing Date.

 

(xvi)“Intellectual Property Rights” means all of DMSI’s and Curtlan’s right,
title and interest in and to the United States and foreign rights with respect
to any copyrights, licenses, patents, trademarks, trademark rights, trade names,
service marks, service right marks, trade secrets, shop rights, know-how,
technical information (including, without limitation, all software owned,
created, or lawfully utilized by DMSI and/or Curtlan in connection with the
Business) (including the source code of such software), techniques, discoveries,
designs, proprietary rights and non-public information and registrations,
reissues and extensions thereof and applications and licenses therefore, website
content (whether or not active and in use), CGI scripts, HTML code, owned or
used, or proposed to be used, in the Business.

 

(xvii)“Leases” has the meaning set forth in Section 5(n) of this Agreement.

 

(xviii)“Lien” means any security interest, mortgage, pledge, lien, claim,
encumbrance or other third party claim.

 

DMSI Purchase Agreement

 

4 

 

 

(xix)“Net Current Assets” shall mean audited Current Assets, minus Total
Liabilities, at a one point two-five to one ratio (1.25:1) of Current Assets to
Total Liabilities calculated as of February 28, 2017. The cost of any audit
conducted to comply with this Agreement shall not be included in Seller’s total
liabilities.

 

(xx)“Working Capital Adjustment” has the meaning set forth in Section 4(b)(i).

 

(xxi)“Person” shall mean a corporation, partnership, limited liability company,
joint venture, trust, unincorporated organization, government or a department or
agency thereof, or any other entity, and, where the context permits, an
individual.

 

(xxii)“Personal Property Leases” has the meaning set forth in Section 5(n) of
this Agreement.

 

(xxiii)“Premises” has the meaning set forth in Section 5(n) of this Agreement.

 

(xxiv)“Promissory Note” shall mean the $250,000 convertible promissory note to
be made by Buyer and delivered to the Seller at Closing. The Promissory Note
shall be in substantially the same form as “Exhibit A” attached hereto and made
a part hereof.

 

(xxv)“Purchase Price” has the meaning set forth in Section 4(a) of this
Agreement.

 

(xxvi)“Revenues” shall mean the revenues derived from DMSI’s clients and as
reflected on DMSI’s financial statements.

 

(xxvii)“Source Code” shall mean all source code, programming code, programing
instructions, programing statements, programming text containing declarations,
instructions, functions, loops, declarations, notes, scripts, files and other
statements that tell a computer program how to function.

 

2.           Sale of Capital Stock.

 

(a)          Purchase and Sale of Capital Stock. In exchange for the
consideration specified herein, including, without limitation, the payment of
the Purchase Price herein, and subject to the terms and conditions of this
Agreement, the Buyer agrees to purchase, acquire and assume from the Seller, and
the Seller agree to sell, assign, transfer, convey and deliver to the Buyer, all
right, title and interest in and to the Capital Stock.

 

DMSI Purchase Agreement

 

5 

 

 

(b)          Delivery of Possession and Instruments of Transfer. At the Closing,
the Seller shall deliver to the Buyer possession of all certificates
representing the Capital Stock, duly endorsed in blank or accompanied by duly
executed transfer powers with signatures notarized, and such other instruments
of transfer reasonably requested by and satisfactory to the Buyer and its
counsel for consummation of the transactions contemplated under this Agreement
and as are necessary to vest in the Buyer, all right, title and interest in and
to the Capital Stock, free and clear of any lien, encumbrance, security
agreement, equity, option, claim, charge or restriction, other than restrictions
imposed by federal or state securities laws.

 

(c)           Satisfaction of Certain Liabilities. Notwithstanding anything to
the contrary contained herein, Seller acknowledge that although Buyer is
acquiring all of the outstanding capital stock of Seller, Seller has agreed
that, upon the Closing Date, Seller shall have no liabilities other than the
liabilities set forth on the Financial Statements or arising thereafter in the
ordinary course of business and are less that the Current Assets being acquired
by a ratio of One Dollar and Twenty-Five Cents ($1.25) of Current Assets to each
One Dollar ($1.00) of Total Liabilities (collectively, the “Assumed
Liabilities”).

 

3.            Closing. The closing (the “Closing”) of the purchase and sale
provided for in this Agreement shall take place simultaneously with the
execution of this Agreement. The Closing shall take place on March 10, 2017 (the
Closing Date”) concurrently at the offices of the respective counsel to Buyer
and Seller, with Closing deliveries to be made by wire transfer, facsimile, or
electronic mail, where appropriate, with an exchange of originals within three
(3) business days thereafter.

 

4.            Purchase Price and Payment/Adjustments.

 

(a)           Purchase Price. The purchase price for the Capital Stock is One
Million Dollars ($1,000,000), subject to any applicable adjustments pursuant to
Section 4(b) (the “Purchase Price”). The Purchase Price will be paid to the
Seller as indicated below:

 

(i)A total of Seven Hundred Fifty Thousand ($750,000) Dollars, payable by bank
check(s) or wire transfer(s) of immediately available funds at the Closing to
the Seller; and

 

(ii)Delivery to the Seller at Closing of the Promissory Note referred to in
Section 1(b)(xxiii), said note to be in the total principal amount of Two
Hundred Fifty Thousand ($250,000) Dollars, as adjusted pursuant to paragraph (b)
of this Section.

 

(b)          Purchase Price Adjustments. The Purchase Price shall be subject to
post-closing adjustments which, if applicable, shall be made as set forth below:

 

DMSI Purchase Agreement

 

6 

 

 

(i)If Seller’s post-closing audit, prepared pursuant to Section 4(c), determines
the ratio of Current Assets to Total Liabilities to be greater than or less than
1.25:1 (the “Working Capital Adjustment”), there shall be an adjustment of One
Dollar for each One Dollar variation as follows:

 

The adjustment for any positive Working Capital Adjustment shall be paid to the
Seller, in cash, within thirty (30) days after the completion of the audit
described in 4(c) below.

 

The adjustment for any negative Working Capital Adjustment shall be made by way
of a corresponding reduction in the outstanding principal balance of the
Promissory Note.

 

The adjustment for any negative Working Capital Adjustment as a result of any
reserve for bad debt expense resulting from the audit described in paragraph
4(c) below shall be reconciled during the audit for the 2017 fiscal year. Any
payments received during the 2017 fiscal year from that bad debt reserve shall
be paid to the Seller in cash no later than April 15, 2018.

 

(ii)If DMSI’s audited Adjusted EBITDA for the twelve (12) month trailing period
as of the close of business on February 28, 2017 is less than $300,000 (the
“EBITDA Closing Deviation”), there shall be an adjustment to the purchase price
made by subtracting $2.50 for each $1.00 of EBITDA Closing Deviation.

 

(iii)In the event of a positive Working Capital Adjustment and an EBITDA Closing
Deviation, then in that event the two adjustments shall be netted.

 

(iv)The maximum negative adjustment(s) to the Purchase Price shall not exceed
Two Hundred Fifty Thousand Dollars ($250,000) and shall only reduce the
Promissory Note and require no cash payment on the part of Memminger.

 

(c)         Purchase Price Reconciliation. Within one hundred twenty (120) days
after the Closing, the Seller and Buyer shall arrange for the preparation and
completion of audited financial statements for the twelve month periods ended
December 31, 2015 and December 31, 2016, and for the two month stub period ended
February 28, 2017. At the same time, Seller shall provide to the Buyer
statements showing any Working Capital Adjustment and/or EBITDA Closing
Deviation, which statements shall disclose the manner of calculation of same.
The audit shall be performed at Buyer’s expense by an accounting firm acceptable
to both Buyer and Seller. Seller agrees to provide any documentary support for
receipts, disbursements, and year-end bank confirmations required by the Buyer’s
auditors for the 2015, 2016, and stub period audits.

 

Unless the Buyer shall serve the Seller with a written objection as to the
calculation of the Working Capital Adjustment and/or EBITDA Closing Deviation
within ten (10) business days after receipt of the reconciliation, then the
Purchase Price adjustments shall be considered effective and binding on the
parties.

 

DMSI Purchase Agreement

 

7 

 

 

In the event that Buyer serves Seller with a written objection, the Seller,
Buyer and their respective accountants shall attempt in good faith to resolve
such matters within thirty (30) days after receipt of such objection by Buyer,
and if unable to do so, within ten (10) business days thereafter, Buyer and the
Seller shall instruct their respective accountants to select a third certified
public accountant (the “Independent Accounting Firm”). All three accountants
shall then meet to resolve the remaining dispute concerning the Purchase Price
adjustment not more than forty five (45) days after service of the written
objection upon the Buyer per subparagraph (ii) above. The agreement of two of
the three accountants shall be final and binding on the parties. The fees and
expenses of the Independent Accounting Firm associated with resolving disputes
concerning the Purchase Price adjustments shall be borne by the party against
which the Independent Accounting Firm shall rule, or shall be otherwise
allocated as deemed appropriate by such Independent Accounting Firm.

 

5.             Representations and Warranties of the Seller. As an inducement
for Buyer to enter into this Agreement and perform its obligations hereunder,
the Seller hereby represents and warrants to the Buyer as set forth below. Each
of such representations and warranties are correct and complete as of the date
hereof.

 

(a)            Organization, Good Standing, Power, Etc. DMSI is a corporation,
duly organized, validly existing, and in good standing under the laws of the
State of Delaware.

 

(d)            Ownership. Memminger is the beneficial and record owner of 100%
of the Capital Stock and 100% of the membership interests of Curtlan.

 

(e)            Transfer of Intellectual Property Rights. As of the Closing Date,
Seller shall have caused Curtlan to transfer, assign and convey to DMSI, all of
Curtlan’s right, title, ownership, and any other interests in and to any
Intellectual Property used by DMSI to operate the Business.

 

(c)            Options, Etc. Except as disclosed on Schedule 5(c), there are no
outstanding offers, options, commitments, obligations (verbal or written),
conversion rights, plans or other agreements (conditional or unconditional) of
any character that provide for, require or permit the sale, purchase or issuance
of any of the Capital Stock. There are currently no agreements, restrictions or
encumbrances (including, without limitation, rights of first refusal, rights of
first offer, proxies or voting agreements) with respect to the Capital Stock.

 

(d)            Subsidiaries, Divisions and Affiliates. DMSI has no subsidiaries
or divisions, and the Business has been conducted solely by DMSI and not through
any Affiliate, joint venture, or other entity, Person or under any other name.

 

(e)            Equity Investments. DMSI does not own or have any rights to any
equity interest, directly or indirectly, in any corporation, partnership, joint
venture, firm or entity.

 

DMSI Purchase Agreement

 

8 

 

 

(f)             Authorization. DMSI has full power and authority and has taken
all action necessary to own, lease and operate the Assets, to carry on the
Business and to carry out the transactions contemplated hereby. The Seller and
DMSI have taken all action required by law, by DMSI’s Articles of Incorporation,
By-laws, or otherwise to be taken by them to authorize the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Seller and is
a legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with its terms except that (i) such enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights; and (ii) the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of a Court
before which any proceeding therefore may be brought.

 

(g)            Effect of Agreement. The performance of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby, will
not, with or without the giving of notice and the lapse of time, or both, (i)
violate any provision of law, statute, rule, regulation or executive order to
which Seller, DMSI, or the Business are subject; (ii) violate any judgment,
order, writ or decree of any court applicable to Seller, DMSI, or the Business;
or (iii) result in the breach of or conflict with any covenant, condition or
provision of, or, constitute a default under, or result in the creation or
imposition of any lien, security interest, charge or encumbrance upon any of the
Assets or the pursuant to any corporate charter, by-law, commitment, contract or
other agreement or instrument, including any of the Commitments, to which DMSI
or the Seller is a party or by which any of the Assets or the Capital Stock are
or may be bound or affected or from which the Business derives benefits.

 

(h)            Restrictions. Neither DMSI nor the Seller is a party to any
contract, commitment or agreement, nor are any of them or the Assets or the
Capital Stock subject to, or bound or affected by, any provision of the
formation documents of DMSI, or any order, judgment, or decree; or any law,
statute, ordinance, rule, regulation or other restriction of any kind or
character, which would, individually or in the aggregate, materially adversely
affect the Business, the Capital Stock, or any of the Assets.

 

(i)             Governmental and Other Consents. (i) No notice to, consent,
authorization or approval of, or exemption by, any governmental or public body
or authority is required in connection with the execution, delivery and
performance by DMSI or the Seller of this Agreement or any of the instruments or
agreements herein referred to, or the taking of any action herein contemplated;
and (ii) no notice to, consent, authorization or approval of, any Person under
any agreement, arrangement or commitment of any nature to which DMSI or the
Seller is a party or by which the Capital Stock or the Assets are bound or
subject to, or from which DMSI or the Seller receive or are entitled to receive
a benefit, is required in connection with the execution, delivery and
performance by DMSI or the Seller of this Agreement or any of the instruments or
agreements herein referred to, or the taking of any action herein contemplated,
except as may be required by licensors, lessors or secured parties with respect
to the Assets.

 

DMSI Purchase Agreement

 

9 

 

 

(j)             Financial Statements. The unaudited financial statements for the
twelve (12) months ended December 31, 2015 and December 31, 2016 that have been
provided to the Buyer (the “Financial Statements”) fairly and accurately present
the results of operations of DMSI for the periods covered thereby in all
material respects, and the financial condition of DMSI as of the dates thereof,
and comply with the books and records of DMSI. There are no liabilities,
obligations or claims of any material nature of or against the DMSI (whether,
threatened, accrued, contingent, absolute, unliquidated, asserted or otherwise,
whether due or to become due) as of the date of the Financial Statements which
were not disclosed or reflected fully on the balance sheet included in the
Financial Statements, and there are no such material liabilities, obligations or
claims of or against DMSI, other than those disclosed or reflected in the
Financial Statements and other than those incurred in the ordinary course of
business since such date. Since the date of the most recent Financial Statement
supplied to the Buyer, DMSI has operated in the ordinary course of business, and
through the date hereof, DMSI has operated only in the ordinary course of
business on the same basis as heretofore. Since the date of the most recent
Financial Statement supplied to the Buyer, there has been no materially adverse
change in the financial condition of DMSI, and the Seller knows of no such
pending change.

 

(k)            No Undisclosed Liabilities. As of the date of the most recent
Financial Statement supplied to the Buyer, there are no material liabilities,
obligations or claims of any nature of or against DMSI (whether or not,
threatened, accrued, contingent, absolute, unliquidated, asserted or otherwise,
whether due or to become due) which were not disclosed or reflected fully on the
said Financial Statement (“Undisclosed Liabilities”). As of the date hereof,
DMSI has no material liabilities of any nature other than those disclosed in the
Financial Statements or which arose since such date in the ordinary course of
business consistent with past practice.

 

(l)             Absence of Certain Changes or Events. Since the date of the most
recent Financial Statement provided to the Buyer, DMSI has not: (i) suffered any
material adverse change in, or the occurrence of any events which, individually
or in the aggregate, has or have had, or might reasonably be expected to have, a
material adverse effect on the financial condition or results of operations of
DMSI; (ii) incurred damage to or destruction of any material Asset or Assets
individually or in the aggregate having a replacement cost in excess of Five
Thousand and 00/100 Dollars ($5,000), whether or not covered by insurance; (iii)
incurred any obligation or liability (fixed or contingent) not in the ordinary
course of business; (iv) made or entered into contracts or commitments to make
any capital expenditures in excess of Five Thousand and 00/100 Dollars ($5,000);
(v) mortgaged, pledged or subjected to lien or any other encumbrance any of the
Assets; (vi) sold, transferred or leased any material Asset or Assets
individually or in the aggregate having a replacement cost in excess of Five
Thousand and 00/100 Dollars ($5,000), or canceled or compromised any debt or
material claims, except, in each case, in the ordinary course of business; (vii)
sold, assigned, transferred or granted any rights under or with respect to any
licenses, agreements, patents, software, inventions, trademarks, trade names,
copyrights or formulae or with respect to know-how or any other intangible
asset, including, but not limited to, the Intellectual Property Rights; (viii)
amended or terminated any contracts, agreements, leases or arrangements which
would have a material adverse financial impact on DMSI; (ix) waived or released
any other rights of material value; (x) declared or paid any dividend on its
capital stock, or set apart any money for distribution to or for its
shareholders except as permitted under Section 5(j); (xi) redeemed any portion
of its capital stock; (xii) entered into, or amended the terms of, any
employment or consulting agreement that is not terminable on no more than thirty
(30) days’ notice without liability to DMSI or the Business; (xiii) incurred any
indebtedness for borrowed money or guaranteed any such indebtedness of another
entity or individual, or entered into any other arrangement having the economic
effect of any of the foregoing; or (xiv) entered into any transactions not in
the ordinary course of business.

 

DMSI Purchase Agreement

 

10 

 

 

(m)          Title to Assets; Absence of Liens and Encumbrances. DMSI has good
title to, and owns, leases or licenses, as applicable, the Assets, free and
clear of all mortgages, claims, liens, charges, encumbrances, security
interests, restrictions on use or transfer, or other defects as to title, other
than those disclosed in the most recent balance sheets of DMSI that were
included in the Financial Statements provided to the Buyer. The leases and other
agreements or instruments under which DMSI holds, leases, or is entitled to the
use of any real or personal property included in the Assets are in full force
and effect, and all rentals, royalties or other payments due and payable
thereunder prior to the date hereof have been duly paid. DMSI enjoys peaceful
and undisturbed possession under all such leases, and the changes in ownership
of the Capital Stock of DMSI will not adversely affect such leases, other
agreements and instruments. No notice of violation of any law, ordinance, rule
or regulation thereunder has been received by DMSI or the Seller.

 

(n)           Property. DMSI does not own any real property. Schedule 5(n)
contains a complete and correct list and description of all of DMSI leases
(whether oral or written) with respect to real property (the “Leases”),
including a description of all buildings, structures, improvements
(collectively, the “Premises”), and all licensing arrangements (other than
“off-the-shelf” software licenses and licenses to reproduce customer marks and
trade dress) and leases of personal property relating to the Business (“Personal
Property Leases”), to which DMSI is a party (either as lessor, lessee, licensor
or licensee). DMSI has heretofore furnished to the Buyer true and complete
copies of all Leases and Personal Property Leases. All of such Leases, Personal
Property Leases and licensing agreements are valid and effective in accordance
with their respective terms and there are no existing defaults or events of
default or events which, with notice or lapse of time or both, would constitute
defaults or which would interfere with the enjoyment by DMSI or any assignee of
the benefits of such instrument or their use and enjoyment of the real or
personal property. No consents are required in order to transfer any of the
Leases, Personal Property Leases or licenses to the Buyer.

 

All activities and operations conducted by DMSI on the Premises, and all
structures, improvements and fixtures of DMSI on the Premises, conform to any
and all applicable federal, state and local laws, ordinances and regulations,
including, without limitation, zoning and building ordinances and health,
environmental and safety laws, ordinances and regulations, and the Premises are
zoned for the various purposes for which the Premises are currently being used.

 

There is no condition resulting from the activities of the Business which would
adversely affect or impair the use of the Premises for the purposes for which
DMSI is currently using the same, or which could result in the imposition of
liability on the Buyer or DMSI.

 

There are no existing, pending or threatened condemnations or violations of
governmental regulations giving rise to pending or threatened governmental or
administrative actions that will materially adversely affect or impair the use
of the Premises.

 

(o)           Equipment. Set forth on Schedule 5(o) is a correct and complete
list as of the date of this Agreement of all items of equipment used in the
Business having a cost basis in excess of One Thousand and 00/100 Dollars
($1,000.00) (the “Equipment”), indicating for each piece of Equipment whether it
is owned or leased. Except as set forth on Schedule 5(o), none of the Equipment
has been disposed of since the date of the most recent Financial Statements.

 

DMSI Purchase Agreement

 

11 

 

 

(p)          Insurance. There is now in full force and effect with a reputable
insurance company, fire and extended insurance coverage with respect to all
material tangible Assets in reasonable commercial amounts. On Schedule 5(p) is
set forth a correct and complete list of (i) all currently effective insurance
policies and bonds covering the Assets or the Business, and their respective
annual premiums (as of the last renewal or purchase of new insurance), and (ii)
since the inception of the Business, (A) all accidents, casualties or damage
occurring on or to the Assets or relating to the Business which resulted in
claims individually in excess of Ten Thousand and 00/100 Dollars ($10,000), and
(B) claims for product liability, damages, contribution or indemnification and
settlements (including pending settlement negotiations) resulting therefrom
which individually are in excess of Ten Thousand and 00/100 Dollars ($10,000).
Except as set forth on Schedule 5(p), as of the date hereof, there are no
disputes with underwriters of any such policies or bonds, and all premiums due
and payable have been paid, subject to any audit premiums to be paid or refunded
in the future. There are no pending or threatened terminations or premium
increases with respect to any of such policies or bonds, and there is no
condition or circumstance applicable to the Business, other than the sale of the
Capital Stock pursuant to this Agreement, which may result in such termination
or increase. DMSI is in compliance with all material conditions contained in
such policies or bonds, except for noncompliance which, individually or in the
aggregate, would not have a material adverse effect on the Business, the Capital
Stock, or the Assets.

 

(q)          Agreements, Arrangements, Etc.

 

(i)Except as set forth on Schedule 5(q), DMSI is not a party to, nor are Seller,
the Assets, or the Capital Stock subject to or bound by, any:

 

(A)lease agreement (whether as lessor or lessee), where the obligation of DMSI
exceeds Five Thousand and 00/100 Dollars ($5,000);

 

(B)license agreement, assignment or contract (whether as licensor or licensee,
assignor or assignee) relating to software (other than “off-the-shelf’
licenses), trademarks, trade names, patents, or copyrights (or applications
therefor), unpatented designs or processes, formulae, know-how or technical
assistance, or other proprietary rights;

 

(C)employment or other contract or agreement with an employee or independent
contractor which (1) may not be terminated without liability to DMSI upon notice
to the employee or independent contractor of not more than thirty (30) days, or
(2) provides payments (contingent or otherwise) of more than Twenty Five
Thousand and 00/100 Dollars ($25,000) per year (including all salary, bonuses
and commissions);

 

DMSI Purchase Agreement

 

12 

 

 

(D)agreement, contract or order with any buying agent, supplier or other
individual or entity who assists, provides or is otherwise involved in the
acquisition, supplying or providing of the Assets or other goods to the
Business;

 

(E)non-competition, secrecy or confidentiality agreements;

 

(F)agreement or other arrangement for the sale of goods or services to any third
party (including the government or any other governmental authority);

 

(G)agreement with any labor union;

 

(H)agreement or contract with any distributor, dealer, leasing company, sales
agent or representative, other than contracts or orders for the purchase, sale
or license of goods that are made in the usual and ordinary course of business
at an aggregate price per contract of not more than Twenty Five Thousand and
00/100 Dollars ($25,000) and for a term of no more than six (6) months, and
which agreements, in all cases, can be terminated within thirty (30) days after
the Closing without payment of any premium or penalty by the Buyer;

 

(I)agreement, contract or order with any manufacturer, leasing company, supplier
or customer (including those agreements which allow discounts or allowances or
extended payment terms), of more than Five Thousand and 00/100 Dollars ($5,000);

 

(J)joint venture or partnership agreement with any other person or entity;

 

(K)agreement guaranteeing, indemnifying or otherwise becoming liable for the
obligations or liabilities of another;

 

(L)agreement with any banks or other Persons, for the borrowing or lending of
money or payment or repayment of draws on letters of credit or currency swap or
exchange agreements (other than purchase money security interests which may,
under the terms of invoices from their suppliers, be granted to suppliers with
respect to goods so purchased);

 

(M)agreement with any bank, finance company or similar organization which
acquires from DMSI any receivables or contracts for sales on credit;

 

(N)agreement granting any person a lien, security interest or mortgage on any of
the Assets, including, without limitation, any factoring or other agreement for
the assignment of receivables or inventory;

 

DMSI Purchase Agreement

 

13 

 

 

(O)agreement for the incurrence of any capital expenditure in excess of Five
Thousand and 00/100 Dollars ($5,000);

 

(P)advertising, publication or printing agreement;

 

(Q)agreement which restricts DMSI from doing business anywhere in the world;

 

(R)agreement or statute or regulation giving any party the right to renegotiate
or require a reduction in prices or the repayment of any amount previously paid;
or

 

(S)other agreement or contract, not included in or expressly excluded from the
terms of the foregoing clauses (A) through (R), which materially affects the
Assets, the Capital Stock, or the Business, except contracts or purchase orders
for the purchase or sale of goods or services made in the usual and ordinary
course of business.

 

(ii)Correct and complete copies of all items, or if oral, descriptions required
to be shown on Schedule 5(q) have been separately delivered or communicated to
the Buyer prior to the date hereof, but the parties agree that these disclosures
may omit non-material arrangements involving any commitment up to $5,000 unless
the total of all such non-material commitments exceed $25,000 in the aggregate.

 

(iii)Each of the Commitments is valid, in full force and effect and enforceable
in accordance with their terms.

 

(iv)DMSI has fulfilled, or has taken all action reasonably necessary to enable
DMSI to fulfill when due, all of its obligations under the Commitments, except
where the failure to do so would not, individually or in the aggregate, have a
material adverse effect on the Business or the Assets or where no such action is
yet required. Furthermore, there has not occurred any default or any event
which, with the lapse of time or the election of any Person other than DMSI,
will become a default under any of the Commitments, except for such defaults, if
any, which have not resulted and will not result in any material loss to or
liability of DMSI. DMSI is not in arrears in any material respect with respect
to the performance or satisfaction of the terms or conditions to be performed or
satisfied by it under any of the Commitments, and no waiver or variance has been
granted by any of the parties thereto.

 

DMSI Purchase Agreement

 

14 

 

 

(r)       Business Names; Patents, Trademarks, Copyrights, Etc. Neither DMSI nor
Seller have sold, assigned, transferred, licensed, sub-licensed or conveyed the
Intellectual Property Rights, or any of them, or any interest in the
Intellectual Property Rights, or any of them, to any person. DMSI has the entire
right, title and interest (free and clear of all security interests and liens)
in and to the Intellectual Property Rights that are used in the conduct of the
Business as currently being conducted; neither has the validity of such items
been, nor is the validity of such items, nor is the use thereof by DMSI, the
subject of any pending or threatened opposition, interference, cancellation,
nullification, conflict, concurrent use, litigation or other proceeding, and the
conduct of the Business as currently operated, and the use of the Assets, does
not and will not conflict with, or infringe, legally enforceable rights of third
parties.

 

(s)       Permits, Licenses, Etc. DMSI currently has all permits, licenses,
registrations, memberships, orders or approvals of all governmental or
administrative authorities that are required to permit DMSI to carry on the
Business as currently conducted.

 

(t)       Compliance with Applicable Laws. The conduct by DMSI of the Business
does not violate or infringe, and there is no basis for any claims of violation
or infringement of, any law, statute, ordinance, regulation or executive order
(including, without limitation, the Health Insurance Portability and
Accountability Act of 1996, the Occupational Safety and Health Act, and the
Foreign Corrupt Practices Act, and the respective regulations thereunder, and
similar applicable state laws and regulations) currently in effect, except, in
each case, for violations or infringements which do not and will not,
individually or in the aggregate, have a material adverse effect on the Assets,
the Capital Stock, or the Business. DMSI has received no notice of default, and
DMSI is not in default, under any governmental or administrative registration,
membership or license issued to it, under any governmental or administrative
order or demand directed to it, or with respect to any order, writ, injunction
or decree of any court which, in any case, materially adversely affects the
financial condition or results of operations of the Business or the value of the
Assets.

 

(u)       Litigation. There is no claim, action, suit, proceeding, arbitration,
investigation, hearing or notice of hearing, pending or threatened, before any
court or governmental, administrative or other competent authority or private
arbitration tribunal against the DMSI, or relating to or affecting (directly or
indirectly, including by way of indemnification) the Business or the Assets, or
the transactions contemplated by this Agreement; nor are any facts which could
reasonably give rise to any such claim, action, suit, proceeding, arbitration,
investigation or hearing, which may have any material adverse effect,
individually or in the aggregate, upon the Business, the value of the Assets or
the transactions contemplated by this Agreement. DMSI has not waived any statute
of limitations or other affirmative defense with respect to any of the aforesaid
matters. There is no continuing order, injunction or decree of any court,
arbitrator or governmental, administrative or other competent authority to which
DMSI is a party, or to which DMSI, the Assets or the Business is subject. DMSI,
nor any current officer, director, or employee of DMSI has been permanently or
temporarily enjoined or barred by order, judgment or decree of any court or
other tribunal or any agency or other body from engaging in or continuing any
conduct or practice in connection with the Business.

 

(v)       No Interest in Competitors. No officer, director or shareholder of
DMSI or any Affiliate of any of the foregoing, or any Seller, directly or
indirectly, owns more than a five percent (5%) interest in, or controls or is an
employee, officer or director of or participant in (but only to the extent that
such a participation exceeds five percent (5%)), or consultant to, any
corporation, partnership, limited partnership, joint venture, association or
other entity which is a competitor or current supplier or customer of the
Business or has any type of business or professional relationship with the
Business.

 

DMSI Purchase Agreement

 

15 

 

 

(w)        Customers, Suppliers, Distributors and Agents. DMSI has not received
any actual notice at any time prior to the Closing Date that any customer,
client, distributor, supplier or any other person or entity with material
business dealings with DMSI, intends to or will cease to continue such
relationship, or intends to or will substantially reduce the extent of such
relationship, except as set forth on Schedule 5(w).

 

(x)         Books and Records. As of the Closing Date, the books of account and
other financial records of DMSI are in all material respects complete, correct
and up to date, with all necessary signatures, and are in all material respects
accurately reflected in the Financial Statements.

 

(y)        Employee Benefit Plans. Except as described in Schedule 5(y), DMSI
does not have any hospitalization, health insurance, pension, retirement, profit
sharing, stock option or similar plans (the “Employee Benefits Plans”). For each
such employee pension plan, multi-employer plan or welfare plan, as those terms
are defined in Section 3 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and for each Employee Benefit Plan with respect to which
DMSI is a “party in interest” as defined in Section 3 of ERISA, or a
“disqualified person” as defined in Section 4975 of the Code, DMSI has delivered
to the Buyer complete and accurate copies, or has provided Buyer access to (i)
all Employee Benefit Plans and all amendments thereto; (ii) the trust instrument
or insurance contract, if any, forming a part of the plans, and all amendments
thereto; (iii) the most recent and preceding year’s Internal Revenue Service
Form 5500 and all schedules thereto; (iv) the most recent Internal Revenue
Service determination letter, or if no letter has been issued, any pending
application to the Internal Revenue Service for a determination letter regarding
qualified status; (v) any bond required by Section 412 of ERISA; and (vi) the
summary plan description. DMSI has complied in all material respects with all of
the rules and regulations governing each of the Employee Benefit Plans
maintained for the benefit of its employees, including, without limitation,
rules and regulations promulgated pursuant to ERISA and the Internal Revenue
Code, by the Department of Treasury, Department of Labor, and the Pension
Benefit Plans Guaranty Corporation, and each of the Employee Benefit Plans now
operated by DMSI has, since its inception, been operated in accordance with its
provisions and is in compliance with such rules and regulations. DMSI nor any
Employee Benefit Plan maintained by DMSI or any fiduciaries thereof have engaged
in any prohibited transaction, as that term is defined in Section 406 of ERISA
or Section 4975 of the Code, nor have any of them committed any breach of
fiduciary responsibility with respect to any of the Employee Benefit Plans.

 

(z)         Powers of Attorney. No person has any power of attorney to act on
behalf of DMSI or the Seller in connection with any of DMSI’s properties or
business affairs, other than such powers to so act as normally pertain to the
officers of DMSI.

 

DMSI Purchase Agreement

 

16 

 

 

(aa)       Intentionally Deleted.

 

(bb)      Labor Disputes, Unfair Labor Practices. DMSI has not engaged in any
unfair labor practice which would have a material adverse effect on the Assets
or the Business. There is no pending or threatened (i) unfair labor practice
complaint, charge, labor dispute, strike, slowdown, walkout or work stoppage
before the National Labor Relations Board or any other authority, or (ii)
grievance or arbitration proceeding arising out of or under a collective
bargaining agreement involving employees of the Business. There have been no
strikes, labor disputes, slow-downs, walkouts, or work stoppages involving
employees of the Business. DMSI has not received any notice from any of its
employees of such employee’s intent to terminate his or her employment or to
bring any action for any reason related to the transactions contemplated by this
Agreement or for any other reason.

 

(cc)      Past Due Obligations. No past due obligations over Five Thousand and
00/100 Dollars ($5,000) have given rise or shall give rise, within five (5) days
after the Closing Date, to any additional liability to the Buyer on account of
their being past due.

 

(dd)      Environmental Matters. Except as set forth on Schedule 5(dd), (i) DMSI
is in compliance with all environmental laws, regulations, permits and orders
applicable to it, and with all laws, regulations, permits and orders governing
or relating to asbestos removal and abatement; (ii) DMSI has not transported,
stored, treated or disposed, or arranged for any third parties to transport,
store, treat or dispose, of any Hazardous Substances to or at any location other
than a site lawfully permitted to receive such Hazardous Substances for such
purposes, or performed or arranged for any method or procedure for such
transportation, storage, treatment or disposal in contravention of any laws or
regulations, nor has DMSI disposed of, or arranged for any third parties to
dispose of, Hazardous Substances upon property owned or leased by it in
contravention of any applicable laws or regulations; (iii) there has not
occurred, nor is there presently occurring, a release of any Hazardous Substance
by DMSI on, into or beneath the surface of any parcel of real property in which
DMSI has an ownership interest or any leasehold interest in contravention of any
applicable laws or regulations; (iv) DMSI has not transported or disposed of, or
allowed or arranged for any third parties to transport or dispose of, any
Hazardous Substance to or at a site which, pursuant to the U.S. Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), has been placed on the National Priorities List or its Florida
equivalent; (v) DMSI has not received notice and has no actual knowledge of any
facts which could give rise to substantive notice, that DMSI is a potentially
responsible party for a federal or state environmental cleanup site or for
corrective action under CERCLA or notice of any other Environmental Claim; (vi)
DMSI has not undertaken (or been requested to undertake) any response or
remedial actions or cleanup actions of any kind at the request of any federal,
state or local governmental entity, or at the request of any other Person or
entity; and (vii) there are no laws, regulations, ordinances, licenses, permits
or orders relating to environmental matters requiring any work, repairs,
construction or capital expenditures with respect to the Assets.

 

DMSI Purchase Agreement

 

17 

 

 

(ee)        Tax and Other Returns and Reports.

 

(i)Seller has timely filed all tax returns and information returns required to
be filed by Seller and has paid all taxes due and payable for all periods ending
on or before the Closing Date, except for Taxes that may be due with respect to
Tax Returns not yet filed for tax periods through December 31, 2016. Seller
shall be responsible for the cost and preparation of DMSI’s Tax Returns for all
periods through December 31, 2016 and for the payment of any Taxes that may be
due from DMSI for all periods through December 31, 2016. Except as set forth in
Schedule 5(ee), no governmental entity has examined or is in the process of
examining any Tax Returns or extensions of DMSI. Except as set forth on Schedule
5(ee), no governmental entity has proposed (tentatively or definitively),
asserted or assessed or threatened to propose or assert, any deficiency,
assessment, lien, or other claim for Taxes. There are no agreements, waivers or
other arrangements providing for an extension of time with respect to the
assessment of any Taxes or deficiency against DMSI or with respect to any Tax
Return filed or to be filed by DMSI.

 

(ii)Certain Tax Definitions. For purposes of this Agreement, the term “Taxes”
means all taxes, including, without limitation, all Federal, state, local,
foreign and other income, franchise, sales, use, property, payroll, withholding,
environmental, alternative, or add-on minimum and other taxes, assessments,
charges, duties, fees, levies or other governmental charges in the nature of a
tax, and all estimated taxes, deficiency assessments, additions to tax,
penalties, and interest, and any contractual or other obligation to indemnify or
reimburse any person with respect to any such assessment. For purposes of this
Agreement, the term “Tax Return” shall mean any report, statement, return,
declaration of estimated tax or other information required to be supplied by or
on behalf of DMSI to a taxing authority in connection with any Taxes, or with
respect to grants of tax exemption, including any consolidated, combined,
unitary, joint or other return filed by any Person that properly includes the
income, deductions or other tax information concerning DMSI.

 

(ff)         Inventory. DMSI’s entire inventory consists of items of a quality
that is usable, marketable or saleable in the normal course of the Business.
DMSI’s inventory has been stated at the lower of cost or market value in each of
the Financial Statements.

 

(gg)        Purchase and Sale Obligations. All purchases, sales and orders and
all other commitments for purchases, sales and orders made by or on behalf of
DMSI have been made in the usual and ordinary course of its business in
accordance with normal practices. Schedule 5(gg) describes the nature of any
uncompleted contract and/or other commitment with respect to any DMSI obligation
as of the Closing Date in excess of $5,000.

 

(hh)        Other Information. None of the representations and warranties
contained in this Agreement (including the Schedules hereto) or any ancillary
document or any certificate or instrument delivered or to be delivered by or on
behalf of the DMSI in connection with the transactions contemplated hereby, does
or will contain any untrue statement of a material fact or omit a material fact
that is necessary to make the information contained herein or therein not
misleading.

 

DMSI Purchase Agreement

 

18 

 

 

(ii)            Accounts Receivable. As of the Closing, all accounts receivable
of DMSI, as reflected on accounts receivable report annexed hereto as “Exhibit
D”, arose from bona fide transactions made in the ordinary course of business
and represent services rendered in the ordinary course of business. All such
accounts receivable are fairly presented in the Financial Statements and are the
result of arms-length transactions with third parties.

 

(jj)            Brokers and Finders. Seller agrees to indemnify and hold the
Buyer harmless from any liability, loss, cost, claim, and/or demand that any
broker or finder may have in connection with this transaction as a result of
actions taken by the Seller.

 

(kk)          Personnel. Schedule 5(kk) sets forth a true and complete list of
DMSI’s employees and payroll information for the payroll period ending December
31, 2016.

 

(ll)            Bank Accounts. Schedule 5(ll) sets forth the names and locations
of all banks, trust companies, savings and loan associations and other financial
institutions at which Seller maintains safe deposit boxes, lock boxes or
accounts of any nature.

 

(mm)        Documents Relating to Business. Seller and DMSI have furnished or
made available to the Buyer every material agreement, instrument, letter,
pleading, consent, waiver, notice, note and document of whatever nature relating
to the Business, and there is no other document or instrument of any kind that
either Seller or DMSI has failed to furnish or make available to the Buyer that
would or might materially affect the truth, accuracy or completeness of the
representations and warranties contained herein. No representation or warranty
by the Seller or DMSI in this Agreement or any Exhibit, Schedule or related
agreement contains any untrue statement of a material fact, nor omits to state a
material fact necessary to make the statements contained therein not misleading.

 

6.             Representations and Warranties of the Buyer.

 

As an inducement for the Seller and DMSI to enter into this Agreement and
perform its obligations hereunder, the Buyer hereby represents and warrants to
the Seller and DMSI as set forth below. Each of such representations and
warranties are correct and complete as of the date hereof:

 

(a)            Organization, Standing and Authority. Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, and is authorized to do business in the State of New Jersey. Buyer
has full corporate power and authority to conduct its businesses as presently
conducted, and to enter into and perform this Agreement, and to carry out the
transactions contemplated by this Agreement.

 

(b)           Compliance With Applicable Laws. The business of the Buyer has not
been, and is not being, conducted in violation of any applicable law. No
investigation or review by any governmental entity with respect to the Buyer is
pending or threatened, nor has any governmental entity indicated an intention to
conduct the same.

 

DMSI Purchase Agreement

 

19 

 

 

(c)            Conflicts. Neither the execution and delivery of this Agreement,
nor the performance of the Buyer in consummating the transactions contemplated
by this Agreement will conflict with or result in a violation or breach of, or
default under, any terms or provisions of the corporate charter or bylaws of the
Buyer or of any terms or provisions of any agreement or instrument to which the
Buyer is a party or by which it is bound.

 

(i)            Brokers and Finders. Neither the Buyer, nor any of its officers,
directors, or employees, has employed any broker or finder or incurred any
liability for any brokerage fees, commissions or finders’ fees in connection
with the transactions contemplated by this Agreement. The Buyer agrees to
indemnify and hold the Seller harmless from any liability, loss, cost, claim,
and/or demand that any broker or finder may have in connection with this
transaction as a result of actions taken by the Buyer.

 

(j)            Governmental and Other Consents. No notice to, consent,
authorization or approval of, or exemption by, any governmental or public body
or authority is required in connection with the execution, delivery and
performance by the Buyer of this Agreement or any of the instruments or
agreements herein referred to, or the taking of any action herein contemplated;
and (ii) no notice to, consent, authorization or approval of, any Person under
any agreement, arrangement or commitment of any nature to which the Buyer is a
party or subject, is required in connection with the execution, delivery and
performance by the Buyer of this Agreement or any of the instruments or
agreements herein referred to, or the taking of any action herein contemplated.

 

7.             Conditions Precedent to the Buyer’s Obligation to Close. All
obligations of the Buyer to close under this Agreement are subject to the
fulfillment of each of the following conditions:

 

(a)            The Seller shall have delivered to the Buyer the certificates
representing the Capital Stock, duly executed for transfer or accompanied by
duly executed powers.

 

(b)            The Seller shall have entered into the Non-Competition and
Non-Disclosure Agreement annexed hereto as “Exhibit B”.

 

(c)            The Seller shall have entered into the Consulting Agreement
annexed hereto as “Exhibit C”.

 

8.             Conditions Precedent to the Seller’s Obligation to Close. All
obligations of the Seller to close under this Agreement are subject to the
fulfillment of each of the following conditions:

 

(a)            The Buyer shall have executed and delivered to the Seller the
original Promissory Note.

 

(b)           The Buyer shall have tendered the Purchase Price to the Seller as
required by, and in accordance with, Section 4(a) of this Agreement.

 

DMSI Purchase Agreement

 

20 

 

 

(c)            The Buyer shall have entered into the Consulting Agreement
annexed hereto as “Exhibit C”.

 

(d)            The Buyer shall have executed and delivered to the Seller a copy
of a corporate resolution authorizing and approving the consummation of the
transactions contemplated by this Agreement and the execution of all documents
in connection therewith.

 

9.             Access.

 

(a)            Seller and DMSI have previously given the Buyer and Buyer’s
counsel, accountant or other representatives full access (during normal business
hours) to all properties, documents, contracts, books, records and other data of
the Business.

 

(b)           From and after the Closing, the Buyer will give to the Seller,
Seller’s counsel, accountants or other representatives full access (during
normal business hours) to all books and records of the Seller relating to the
Business with respect to the period ending on the Closing Date (and, to the
extent necessary to confirm matters existing as of the Closing Date, books and
records of Buyer relating to the Business with respect to the period after the
Closing Date).

 

10.           [INTENTIONALLY DELETED]

 

11.           Further Assurances. At any time and from time to time after the
Closing, at the request of any party and without further consideration, the
other party will execute and deliver such other instruments of sale, transfer,
conveyance, assignment and confirmation and take such action as the requesting
party may reasonably deem necessary or desirable in order to more effectively
sell, transfer, convey and assign the properties transferred hereunder and to
effectuate the terms hereof.

 

12.           Expenses. The Buyer and the Seller will each pay their respective
counsel, accountants [other than the expenses to be reimbursed by either party
under Section 4(c) (iii)] and other expenses incurred in connection with the
negotiation and consummation of the transactions contemplated herein.

 

13.           Survival of Representations and Warranties.

 

(a)           All representations, covenants and warranties made by the parties
under this Agreement in connection with the transactions contemplated hereby or
in any Exhibit, Schedule, certificate, list or other instrument delivered
pursuant hereto shall survive the Closing Date for a period of forty-eight (48)
months (the “Warranty Period”).

 

(b)           Notwithstanding any rights of each of the parties to fully
investigate the respective affairs of the others relating to all material
obligations and representations contained herein, and notwithstanding any
knowledge of facts determined or determinable by the parties pursuant to such
investigation, or right of investigation, the parties shall nevertheless have
the right, for the time period set forth in subsection (a) above, to rely fully
upon the representations, warranties, covenants and agreements contained in this
Agreement and/or in any document delivered or to be delivered pursuant to this
Agreement by any party, or by any party’s authorized representative, in
connection with the transactions contemplated by this Agreement. Each warranty,
representation, agreement and covenant contained herein is independent of all
warranties, representations, agreements and covenants contained herein or in any
Exhibit, Schedule, certificate, list or other instrument or documents (whether
or not covering identical or related subject matter) and must be independently
and separately complied with and satisfied.

 

DMSI Purchase Agreement

 

21 

 

 

14.           Indemnification.

 

(a)           During the Warranty Period, Seller hereby indemnifies the Buyer
and agrees to hold the Buyer harmless from and against any and all monetary
losses, costs and expenses (excepting counsel fees and expenses in connection
with the contest of any claim) (“Damages”) that are paid or incurred by the
Buyer and arising out of (i) any and all misrepresentations or breaches of
covenant or warranty made by the Seller under this Agreement in connection with
the transactions contemplated herein or in any Exhibit, Schedule, certificate,
list or other instrument delivered pursuant hereto (other than the Promissory
Note), or (ii) any claim against Buyer or Seller arising out of or relating to
the Undisclosed Liabilities provided, however, that the aforesaid
indemnification shall be limited to the then remaining amount due under the
Promissory Note.

 

(b)           During the Warranty Period, the Buyer hereby indemnifies the
Seller and Seller’s heirs, successors and assigns, and agrees to hold the Seller
and Seller’s heirs, successors and assigns harmless from and against any and all
Damages (excepting counsel fees and expenses in connection with the contest of
any claim, of any nature whatsoever) that are paid or incurred by the Seller
arising out of (i) any and all misrepresentations or breach of covenant or
warranty made by the Buyer under this Agreement in connection with the
transactions contemplated herein or in any Exhibit, Schedule, certificate, list
or other instrument delivered pursuant hereto, or (ii) any claim against the
Seller arising out of or relating to the Assumed Liabilities.

 

(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action which would give rise to Damages, such indemnified
party shall give written notice thereof to the indemnifying party. Upon receipt
of such notice, the indemnifying party shall have the option of either assuming
the defense of such action (and the cost thereof) with counsel reasonably
satisfactory to both the indemnified and the indemnifying parties or
participating in the defense of such action at the sole expense, however, of the
indemnifying party. In the event of the indemnifying party’s assumption of the
defense of such action, counsel selected by the indemnified party may, at the
election of the indemnified party, participate in any such defense, at the sole
expense, however, of the indemnified party. No settlement or compromise to be
paid by the indemnifying party shall be entered into without the written consent
of the indemnified party, which consent shall not be unreasonably conditioned,
delayed or withheld.

 

DMSI Purchase Agreement

 

22 

 

 

(d)          [Intentionally Deleted]

 

(e)          Notwithstanding anything herein to the contrary, no party shall
assert a claim for indemnity pursuant to this Section 14 unless the aggregate of
all of such claims by such indemnified party against such indemnifying party
shall exceed Twenty Five Thousand and 00/100 Dollars ($25,000), in which event
the indemnifying party’s obligation shall apply to all such indemnified losses.
Notwithstanding anything herein to the contrary, the aggregate liability of the
indemnifying party hereunder shall in all events be limited to Two Hundred Fifty
Thousand and 00/100 ($250,000) Dollars.

 

(f)           Anything in Section 14(e) to the contrary notwithstanding, the
Buyer shall have the right to make a claim against the Seller for complete
indemnification for Damages to Buyer incurred by reason of a claim by any DMSI
employee arising out of certain pre-closing conduct of DMSI as described in the
next sentence. This indemnification obligation shall not be payable unless and
until there is a final adjudication that DMSI’s conduct constituted an
intentional tort or was prosecutable under any applicable criminal laws. The
aforesaid indemnification obligation shall be limited to the then remaining
amount due under the Promissory Note.

 

(h)          Anything in Section 14(e) to the contrary notwithstanding, the
Seller shall have the right to make a claim against the Buyer for complete
indemnification arising out any post-closing acts or omissions forming the basis
of any claim or allegation of an employee of DMSI seeking damages from Seller,
of any nature whatsoever, including claims arising under any federal or state
employment law or regulation, including but not limited to any discrimination
law, whistleblower law, or under common law.

 

15.          Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) sent by facsimile (with written confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested, or
(b) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
and facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

 

 If to the Buyer:

 

 John X. Adiletta, President

 EMR Technology Solutions, Inc.

 90 Washington Valley Road

 Bedminster, NJ 07921

 Email: jxa.pcs@att.net

 Facsimile No.: (908) 953-0797

 

DMSI Purchase Agreement

 

23 

 

 

 with a copy (which shall not constitute notice) to:

 

 William R. McClure, Esq.

 Picinich & McClure, LLC.

 201 West Passaic Street, Suite 204

 Rochelle Park, NJ 07662

 Email: wrmesq@verizon.net

 Facsimile No.: (201) 820-4594

 

 If to the Seller:

 

 Dr. Joseph J. Memminger, III

 Digital Medical Solutions, Inc.

 714 Casey Key Road

 Nokomis, FL 34275

 Email: computerizedflight@outlook.com

 

 with a copy (which shall not be considered notice) to:

 

 Alan L. Frank, Esq.

 135 Old York Road

 Jenkintown, Pennsylvania 19046

 Email: afrank@alflaw.net

 Fax: 215- 935-1110

 

20.          Miscellaneous.

 

(a)          Severability. If any term or provision of this Agreement shall, to
any extent, be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of this Agreement shall be
valid and enforced to the fullest extent permitted by law, unless to do so would
clearly violate the present legal and valid intention of the parties hereto.

 

(b)          Assignment. Neither the Buyer, nor the Seller may assign this
Agreement or any rights without the prior written consent of the other party.

 

(c)          Counterparts and Electronic Signatures. This Agreement may be
executed in multiple counterparts by the parties hereto. All counterparts so
executed shall constitute one agreement binding upon all parties,
notwithstanding that all parties are not signatories to the original or the same
counterpart. Each counterpart shall be deemed an original to this Agreement, all
of which shall constitute one agreement to be valid as of the date of this
Agreement. Documents executed, scanned and transmitted electronically and
electronic signatures shall be deemed original signatures for purposes of this
Agreement and all matters related thereto, with such scanned and electronic
signatures having the same legal effect as original signatures. This Agreement,
any other document necessary for the consummation of the transaction
contemplated by this Agreement may be accepted, executed or agreed to through
the use of an electronic signature in accordance with the Electronic Signatures
in Global and National Commerce Act (“E-Sign Act”), Title 15, United States
Code, Sections 7001 et seq., the Uniform Electronic Transaction Act (“UETA”) and
any applicable state law. Any document accepted, executed or agreed to in
conformity with such laws will be binding on each party as if it were physically
executed.

 

DMSI Purchase Agreement

 

24 

 

 

(d)           No Waiver. No waiver of any breach or default under this Agreement
shall be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed to be a waiver of any contemporaneous
or subsequent breach or default of the same or similar nature. Any party hereto
may, at or before the Closing, waive any conditions to its obligations hereunder
which are not fulfilled.

 

(e)           Entire Agreement; Amendments. This Agreement, including the
Exhibits and Schedules referred to herein which are a part hereof, contains the
entire understanding of the parties hereto with respect to the subject matter
contained herein, and may be amended only by a written instrument executed by
the Seller and the Buyer or their respective successors or assigns. There are no
agreements, promises, warranties, covenants or undertakings other than those
expressly set forth herein.

 

(f)            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without reference to the
choice of law doctrine of such state.

 

(g)           Headings. Headings in this Agreement are inserted for convenience
only and do not form part of the Agreement.

 

(h)           Public Announcements. Except for notices required to be filed with
any governmental agency, no party shall issue any press release, make publicly
available any document, or make any public announcement concerning this
Agreement, the terms hereof or the transactions contemplated hereby without
obtaining the prior written consent of the other party, which consent shall not
be unreasonably withheld, conditioned or delayed.

 

(i)            Litigation. All disputes shall be brought in the Twentieth
Judicial Circuit, In and For Lee County, Florida, or, if it has or can acquire
jurisdiction, in the United States District Court for the Middle District of
Florida, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such proceeding, waives any objection it
may now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of the proceeding shall be heard and determined only in any
such court and agrees not to bring any proceeding arising out of or relating to
this Agreement or any transaction contemplated in this Agreement in any other
court. Any party may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or to convenience of forum.

 

(j)            Singular and Plural. The singular and plural form shall be
interchangeable herein, except where specific contextual reference is otherwise
required.

 

[SIGNATURES ON FOLLOWING PAGE]

 

DMSI Purchase Agreement

 

25 

 

 

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement to be
effective as of the date first set forth above.

 

ATTEST:   EMR Technology Solutions, Inc.             By:   Name: Lowell T.
Holden     Name:  John X. Adiletta Title: Secretary     Title:    Chief
Executive Officer         ATTEST:   Digital Medical Solutions, Inc.            
By:   Name:     Name:  Dr. Joseph J. Memminger III Title:     Title:
   President         WITNESS:   Seller :                       Dr. Joseph J.
Memminger III

 

DMSI Purchase Agreement

 

26 

 